Title: From George Washington to John Hancock, 30 April 1776
From: Washington, George
To: Hancock, John



Sir
New York April 30. 1776.

I mean thro you Sir to do myself the Honor of laying before Congress, a Copy of an Address transmitted them some time agoe by the Assembly of Rhode Island, which Governor Cooke favoured me with in the month of January, at the same time requesting me to Interest myself in procuring a body of forces on the Continental establishment for the defence of that Colony. I doubt not but the Address & Subject of It, have had the Attention and consideration of Congress before now, but If they have not decided upon the matter, I wou’d beg leave to mention that I have made enquiry into the situation & condition of this Colony and find It to be, as Stated in the address, and with all deference to the opinion of Congress, conceive It highly necessary and expedient that they shou’d adopt some measures for relieving their distress and granting the aid prayed for. The importanc⟨e⟩ of It in the Chain of union, Its extensive Sea Coast affording Harbours for our Shipping & Vessels, at the same time exposing & Subjecting the Inhabitants to the ravages & depredations of our Enemies; the zeal & attachment which It has shewn & which still actuates It toward the Common cause, the incapacity to pay a sufficient number of men for Its defence, shou’d they be able to furnish ’em after so many engaged in other Services, these and many other reasons, which are too obvious to be mentioned, plead powerfully for the notice and attention of Congress & seem to me to claim their Support. Having thus stated the matter to Congress for their consideration agreable to my promise to Governor Cooke when I had the honor of seeing him in my way here, I shall leave It with them, not doubting but they will duly weigh Its importance & give such assistance as they may think reasonable & Just; what they chiefly wish for is, that the Troops they have raised may be taken into Continental pay & a Commanding Officer to be appointed by Congress. I have the honor to be with much regard Sir Yr Most H. Servt

Go: Washington

